     Case 5:19-cv-02031-FMO-KK Document 18 Filed 01/27/20 Page 1 of 1 Page ID #:71



1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    CHRISTOPHER HESKETH,                         )   Case No. ED CV 19-2031 FMO (KKx)
                                                  )
10          Plaintiff,                            )
                                                  )
11                  v.                            )   ORDER RE: BRIEFING AND HEARING
                                                  )   SCHEDULE
12   FIRST CONTACT, LLC,                          )
                                                  )
13          Defendant.                            )
                                                  )
14                                                )

15          Pursuant to the Joint Stipulation to Extend Time to Respond to Motion to Stay Pending

16   Arbitration and Reset Motion Hearing Date, (see Dkt. 17, “Stipulation”), IT IS ORDERED that:

17          1. The Stipulation, (Document No. 17), is granted as set forth below.

18          2. Plaintiff’s Opposition or Notice of Non-Opposition to defendant’s Motion to Stay Pending

19   Arbitration (Dkt. 15) shall be filed no later than January 30, 2020. Plaintiff is warned that failure

20   to timely file an Opposition to the Motion may result in defendant’s Motion being granted in its

21   entirety. Local Rule 7-12.

22          3. Defendant shall file and serve a Reply Memorandum no later than February 6, 2020.

23          4. The hearing on defendant’s Motion is continued from February 6, 2020, to February 20,

24   2020, at 10:00 a.m.

25   Dated this 27th day of January, 2020.

26

27                                                                         /s/
                                                                   Fernando M. Olguin
28                                                              United States District Judge
